DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
During a telephone conversation with Applicant’s representative, Wade Haaland (Reg. No. 68018), on 05/03/2022 a provisional election was made without traverse to prosecute Invention I (claims 31-51) and a provisional election of species was made to Blautia hydrogenotrophica. Affirmation of this election must be made by applicant in replying to this Office action (formal restriction/election of species requirement is provided below).  
Claims 35-36, 49-50, and 52-61 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Claims 31-34, 37-48, and 51 have been examined on their merits.

Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I (claims 31-51): drawn to methods of treating autoimmune or inflammatory disease in a subject in need thereof, classified in A61P 37/00 (process of use). 
Invention II (claims 52-61): drawn to a pharmaceutical composition, classified in A61K 35/742 (product).
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of use and product.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  The process for using the product as claimed can be practiced with another materially different product. For example, Invention I is drawn to “[a] method of treating autoimmune or inflammatory disease in a subject in need thereof”. This can be performed by administering to the subject a pharmaceutical composition comprising immunomodulatory or anti-inflammatory compounds. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classifications;
the inventions require a different field of search (e.g. searching different classes/subclasses or electronic resources, or employing a different search strategy); 
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a);
Invention I (the process of use) will require substantial analysis into 35 U.S.C. 112(a) for enablement of the invention with respect to claims of treating diseases
Invention II (the product) will require substantial analysis into 35 U.S.C. 101 with respect to the eligibility of compositions which recite naturally occurring microorganisms

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election of Species
	Applicant is required to further elect the specific species of Blautia as this application is directed to the following patentably distinct species. In addition, these species are not obvious variants of each other based on the current record. The species are independent or distinct because the microorganisms have acquired separate taxonomic classification.
	If applicant elects Invention I, applicant is required to further elect the specific species of Blautia used in the method of treating autoimmune or inflammatory disease.
Species Election A: The species of the genus Blautia which is used in the method of treating autoimmune or inflammatory disease. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 31 is generic.
If applicant elects Invention II, applicant is required to further elect the specific species of Blautia used in the method of treating autoimmune or inflammatory disease.
Species Election B: The species of the genus Blautia which is contained within the pharmaceutical composition. Currently, claim 52 is generic.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 52 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the species have acquired a separate status in the art in view of their different classification.
examination would require individual analysis under 35 U.S.C. 101 and 112(a) with consideration of the characteristics possessed by each species within the genus Blautia. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Priority
The present application is a CON of application 15/438,271 (filed 02/21/2017), which is a CON of application 14/952,895 (filed 11/25/2015). The present application claims benefit to U.S. provisional application Nos. 62/084,536, 62/084,540, 62/084,537, 62/117,639, 62/117,632, 62/117,637, 62/162,562, and 62/257,714. Claims 31-42 and 47-61 are supported by U.S. provisional application 62/084,540 (filed 11/25/2014). There is no support in the parent applications for methods wherein administering the pharmaceutical composition to the subject increases the proportion of Th-2 (claim 43) or Th-17 cells (claims 44-45), therefore, these claims are given an effective filing date of 12/13/2018. 

Information Disclosure Statement
	There were two information disclosure statements (IDSs) filed on 02/04/2020. One IDS (13 pages) is compliance with the provisions of 37 C.F.R. 1.97. All references cited in this IDS have been fully considered. The second IDS (3 pages) is not in compliance with the provisions of 37 C.F.R. 1.97 and has not been considered. The IDS filed on 05/04/2022 is in compliance with the provisions of 37 C.F.R. 1.97. All references cited in this IDS have been fully considered. 

Nucleotide and/or Amino Acid Sequence Disclosures
Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
1) 37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
2) When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The incorporation by reference paragraph required by 37 CFR 1.821(c)(1) is present in the specification in paragraph [002]. This paragraph provides the size of 126383_02104_SL.txt in megabytes. The specification should be amended such that it recites the size of the incorporated file in bytes. 

Specification
The disclosure is objected to because of the following informalities: 
The taxonomic names for the bacteria in the specification should be italicized. Taxonomic names are present in paragraphs [047]-[062], [0355], Table 1 (pages 129-195), and Table 3 (pages 208-209);
Paragraph [053] reads “Blautia Hansenii”, the species name should not be capitalized.
The disclosure is further objected to because it contains embedded hyperlinks and/or other forms of browser-executable code. Applicant is required to delete the embedded hyperlinks and/or other forms of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. Hyperlinks are present in [0100], [0173], [0174], Table 1B (page 198). 
Appropriate correction is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 31-34 and 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Allen-Vercoe et al. (WO 2013/037068 A1), in view of Renaud et al. (US 7,749,494 B2; Cited in IDS filed 02/04/2020).
Allen-Vercoe et al. (hereinafter Allen-Vercoe) teaches synthetic stool preparations comprising bacteria. Allen-Vercoe provides that these stool preparations are useful for treating gastrointestinal diseases including treatment of Crohn’s disease, ulcerative colitis, and irritable bowel disease (abstract). Allen-Vercoe gives specific examples wherein a synthetic stool preparation is used to treat Clostridium difficile infection (Example 3, p. 55-60) and Salmonella infection (Example 5, p. 79-80). Allen-Vercoe’s “synthetic stool” is a composition composed of a number of different intestinal bacteria isolated in pure culture from a single donor (p. 14, par. 1; formulation provided in Table 2a, p. 19). 
Regarding claims 31-34 and 47-48, Allen-Vercoe teaches methods of treating diseases associated with dysbiosis of the gastrointestinal tract (GI) including the treatment of inflammatory bowel disease, ulcerative colitis, Crohn’s disease, and autoimmune disorders comprising administering a synthetic stool preparation (i.e. pharmaceutical composition) to a subject in need thereof (p. 14, par. 2; p. 39, par. 3; p. 39, par. 4 through p. 40, par. 1; claims 29, 39, 49, 53, and 76-77) and teaches that a result of this administration is a reduction of inflammation (p.6, par. 1; p. 40,  par. 4; claim 72). 
Although Allen-Vercoe does not provide specific examples wherein the synthetic stool composition comprises “a single bacterial population of a single bacterial species”, the reference teaches embodiments wherein the synthetic stool preparation comprises “one or more than one” strains or strains having all of the same identifying characteristics selected from lists which include Blautia hydrogenotrophica (Table 7; p. 28, par. 3) or simply wherein the synthetic stool preparation comprises one or more bacterial strains found in the human gut microbiome (p. 37, par. 1). 
Since Allen-Vercoe teaches that Blautia hydrogenotrophica is “suitable for use” in a composition for treating gastrointestinal diseases, including the treatment of inflammatory bowel disease, ulcerative colitis, Crohn’s disease, and autoimmune disorders (Table 7; p. 21), it would have been obvious to persons having ordinary skill in the art to have modified the methods taught by Allen-Vercoe such that the method of treating autoimmune or inflammatory disease in a subject in need thereof comprises administering Blautia hydrogenotrophica. Renaud et al. teaches Ruminococcus hydrogenotrophicus (renamed Blautia hydrogenotrophica) is a nonpathogenic, hydrogenotrophic, acetogenic bacteria which is able to prevent and/or treat gastrointestinal disorders (col. 4, lines 11-18) and significantly decrease excreted hydrogen (col. 15, lines 7-12), providing motivation to select Blautia hydrogenotrophica as a strain useful in the method of treating diseases associated with dysbiosis of the gastrointestinal tract. This obviousness is based upon the “some teaching, suggestion, or motivation in the prior art that would have led one or ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention” rationale set forth in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). See MPEP 2143(I)(G).
Thus, claims 31-34 and 47-48 are considered to be obvious over Allen-Vercoe.

Claims 31-34, 37-42, 47-48, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Allen-Vercoe et al. (WO 2013/037068 A1), in view of Renaud et al. (US 7,749,494 B2; Cited in IDS filed 02/04/2020), Tuovinen et al. (Anaerobe, 2013, Vol. 19, pages 70-76; Cited in IDS Filed 02/04/2020) and Liu et al. (International Journal of Systematic and Evolutionary Microbiology, 2008, Vol. 58, Issue 8, pages 1896-1902; Cited in IDS filed 02/04/2020).
The teachings of Allen-Vercoe and Renaud are set forth above and applied herein. Allen-Vercoe and Renaud are found to render claims 31-34 and 47-48 obvious.
Regarding claims 37-39 and 51, as discussed above, Allen-Vercoe in view of Renaud makes obvious the methods of claim 31 including the anti-inflammatory effects of administering the composition comprising Blautia hydrogenotrophica. Allen-Vercoe teaches that the administration of a synthetic stool preparation comprising species of the Blautia genus causes a reduction of inflammatory cytokine TNF-α and IFN-γ release (p. 80, par. 3; formulation provided in Table 2a, p. 19). Allen-Vercoe, however, does not explicitly teach that Blautia hydrogenotrophica would similarly cause a reduction in pro-inflammatory cytokine secretion. There is a reasonable expectation that the instantly claimed limitations are characteristics inherent to the administration of Blautia hydrogenotrophica. Tuovinen et al. (hereinafter Tuovinen) investigates responses of human mononuclear cells to administration of Clostridiales and finds that XIVa cluster bacteria can induce changes in cytokine expression in PBMCs and TNF-α levels declined during 24 hours of stimulation with Blautia coccoides (a representative species of the XIVa cluster; p. 71, left col., par. 2)(Fig. 4; p. 73, left col., par. 1). Within the art, Blautia hydrogenotrophica is known as a member of the Clostridia XIVa cluster (See Fig. 1 of Liu et al.; p. 1900, left col., par. 1). So, although Allen-Vercoe did not explicitly teach that administration of Blautia hydrogenotrophica results in decreasing pro-inflammatory cytokine secretion, there is a reasonable expectation that administering cluster XIVa bacteria, like Blautia hydrogenotrophica, would decrease the secretion of pro-inflammatory cytokines, such as TNF-α in PBMCs as taught by Tuovinen.
Thus, claims 37-39 and 51 are considered to be obvious over Allen-Vercoe in view of Renaud, Tuovinen, and Liu.
Regarding claims 40-42, as discussed above, Allen-Vercoe in view of Renaud makes obvious the method of claim 31 including the anti-inflammatory effects of administering the composition comprising Blautia hydrogenotrophica. There is a reasonable expectation that the instantly claimed limitations are characteristics inherent to the administration of Blautia hydrogenotrophica. Tuovinen investigates changes in human mononuclear cells in response to administration of Clostridiales and finds that XIVa cluster bacteria are capable of increasing IL-10 production in PBMCs (Fig. 4). Within the art, Blautia hydrogenotrophica is known as a member of the Clostridia XIVa cluster (See Fig. 1 of Liu et al.; p. 1900, left col., par. 1). Allen-Vercoe does not explicitly teach that Blautia hydrogenotrophica causes an increase of anti-inflammatory cytokine secretion in immune cells. But based on the teachings of Tuovinen and Liu, a person with ordinary skill in the art would have reasonable expectation that administering Blautia hydrogenotrophica would result in increasing secretion of at least one of said cytokines, such as IL-10 as taught by Tuovinen.
Thus, claims 40-42 are considered to be obvious over Allen-Vercoe in view of Renaud, Tuovinen, and Liu.

Claim 31-34, 37-43, 47-48, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Allen-Vercoe et al. (WO 2013/037068 A1), in view of Renaud et al. (US 7,749,494 B2; Cited in IDS filed 02/04/2020), Tuovinen et al. (Anaerobe, 2013, Vol. 19, pages 70-76; Cited in IDS Filed 02/04/2020), and Liu et al. (International Journal of Systematic and Evolutionary Microbiology, 2008, Vol. 58, Issue 8, pages 1896-1902; Cited in IDS filed 02/04/2020), as evidenced by Tagirasa (Canadian Journal of Biotechnology, 2017, Vol. 1, poster presentation, page 158).
The teachings of Allen-Vercoe, Renaud, Tuovinen, and Liu are set forth above and applied herein. Allen-Vercoe, Renaud, Tuovinen, and Liu are found to render claims 31-34 and 37-42, 47-48, and 51 obvious. 
Regarding claim 43, as discussed above, Allen-Vercoe in view of Renaud makes obvious the methods of claim 31 including the anti-inflammatory effects of administering the composition comprising Blautia hydrogenotrophica. Allen-Vercoe teaches that the administration of a synthetic stool preparation comprising species of the Blautia genus causes a reduction of inflammatory cytokine TNF-α and IFN-γ release (p. 80, par. 3; formulation provided in Table 2a, p. 19). Allen-Vercoe, however, does not explicitly teach that Blautia hydrogenotrophica would similarly cause a reduction in pro-inflammatory cytokine secretion. There is a reasonable expectation that the instantly claimed limitations are characteristics inherent to the administration of Blautia hydrogenotrophica. Tuovinen et al. (hereinafter Tuovinen) investigates changes of human mononuclear cells in response to administration of Clostridiales and finds that TNF-α levels declined during 24 hours of stimulation with Blautia coccoides (a representative species of the XIVa cluster; p. 71, left col., par. 2)(Fig. 4; p. 73, left col., par. 1). Within the art, Blautia hydrogenotrophica is known as a member of the Clostridia XIVa cluster (See Fig. 1 of Liu et al.; p. 1900, left col., par. 1). Tagirasa provides evidence that that TNF-α is a pleotropic cytokine which selectively inhibits Th2 cell differentiation (abstract). So, although Allen-Vercoe did not explicitly teach that administration of Blautia hydrogenotrophica increases the proportion of Th-2 cells, there is a reasonable expectation that administering cluster XIVa bacteria, like Blautia hydrogenotrophica, would increase the proportion of Th-2 cells as a result of the decreased levels of the Th2 differentiation inhibitor, TNF-α, as taught by Tuovinen and Tagirasa.
Thus, claim 43 considered to be obvious over Allen-Vercoe in view of Renaud, Tuovinen, and Liu, as evidenced by Tagirasa.

Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Allen-Vercoe et al. (WO 2013/037068 A1) in view of Renaud et al. (US 7,749,494 B2; Cited in IDS filed 02/04/2020) and Grant et al. (WO 2016/203218 A1; Cited in IDS filed 02/04/2020). 
Regarding claims 44-45, as discussed above Allen-Vercoe in view of Renaud makes obvious the method of claim 31 including the anti-inflammatory effects of administering the composition comprising Blautia hydrogenotrophica. There is a reasonable expectation that the instantly claimed limitations are characteristics inherent to the administration of Blautia hydrogenotrophica. Grant et al. (hereinafter Grant) teaches bacterial compositions for treating and preventing inflammatory and autoimmune diseases including the use of Blautia hydrogenotrophica (p. 9, lines 30-31). Particularly, Grant provides treatments for disease and conditions which are mediated by the IL-17 or Th17 pathway (p. 2, lines 1-4). Grant finds that Blautia spp. are effective in reducing the Th17 inflammatory response and strains from the Blautia genus can reduce levels of cytokines that are part of the Th17 pathway, including IL-17, to alleviate the Th17 inflammatory response (p. 2, lines 4-12). Grant specifically teaches that compositions of the invention may be used to reduce IL-17 production or reduce Th17 cell differentiation to treat asthma, rheumatoid arthritis, multiple sclerosis, uveitis or cancer (p. 4, lines 12-15). So, despite Allen-Vercoe not explicitly teaching that administration of Blautia hydrogenotrophica resulted in decreasing the proportion of Th-17 cells and secretion of IL-17, there is a reasonable expectation that administering a bacteria of the genus Blautia, like Blautia hydrogenotrophica, would reduce the Th-17 cells and suppress secretion of IL-17 as taught by Grant.
Thus, claims 44-45 are considered to be obvious over Allen-Vercoe in view of Renaud and Grant.

Claims 31-34 and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Allen-Vercoe et al. (WO 2013/037068 A1), in view of Renaud et al. (US 7,749,494 B2; Cited in IDS filed 02/04/2020), Tanabe (International Reviews of Immunology, 2013, Vol. 32, pages 511-525) and Liu et al. (International Journal of Systematic and Evolutionary Microbiology, 2008, Vol. 58, Issue 8, pages 1896-1902; Cited in IDS filed 02/04/2020).
The teachings of Allen-Vercoe and Renaud are set forth above and applied herein. Allen-Vercoe and Renaud are found to render claims 31-34 and 47-48 obvious.
Regarding claim 46, as discussed above Allen-Vercoe in view of Renaud makes obvious the method of claim 31 including the anti-inflammatory effects of administering the composition comprising Blautia hydrogenotrophica. There is a reasonable expectation that the instantly claimed limitations are characteristics inherent to the administration of Blautia hydrogenotrophica. Tanabe teaches that regulatory T cell activity has been regarded as an important factor in immunomodulatory effects of probiotics (p. 521, par. 2) and XIVa cluster Clostridia provide an environment which helps the expansion and differentiation of regulatory T cells (p. 520, par. 3). Within the art, Blautia hydrogenotrophica is known as a member of the Clostridia XIVa cluster (See Fig. 1 of Liu et al.; p. 1900, left col., par. 1). So, although Allen-Vercoe did not explicitly teach that administration of Blautia hydrogenotrophica results in increasing the proportion of regulatory T cells in the subject, there is a reasonable expectation that administering cluster XIVa bacteria, like Blautia hydrogenotrophica, would increase the proportion of regulatory T cells as taught by Tanabe.
Thus, claim 46 is considered to be obvious over Allen-Vercoe in view of Renaud and Tanabe.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                                        

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651